RESCRIPT
CARPENTER, J.
This case was tried in East Greenwich before a jury in November, 1926, and occupied the attention of the court and jury November 17, 18, 19, 22 and 23. The jury returned a verdict for the plaintiff in the sum of $5720.00. Within the time
prescribed by law, the defendant filed a motion for a new trial, which -was heard on the 12th of February, 1927, said motion alleging the following grounds:
1. That said verdict is against the evidence and the weight thereof.
2. That said verdict is against the law.
3. That said verdict .is against the law and the evidence and the weight thereof.
4. That said verdict is grossly excessive.
5. That since the trial of said case the defendant has discovered new and material evidence which was not known to it at the time ■ of said trial and could not have been discovered by reasonable diligence, as to be shown by affidavits filed.
The fifth reason given in said motion was not argued, nor were any affidavits produced, so apparently the defendant abandons its fifth ground.
It appeared from the evidence that the plaintiff was engaged by the defendant corporation to erect a roller coaster at Oakland Beach, in the Town of Warwick, R. I., and was to receive as compensation a sum equal to 15% of the total cost of the labor and material necessary for the erection of said coaster. A written agreement was introduced in evidence, which agreement , although signed after the roller coaster had been completed, apparently set out the agreement between the parties. The defendant refused to pay what the plaintiff claimed to be due under his contract, and the plaintiff brought suit to recover. It appeared from the evidence that there was a dispute as to the cost of the labor and materials used, and also the defendant set up in recoupment various amounts that it claimed it was necessary for it to expend on the roller coaster because of poor construction.
The case was exhaustively' tried, many figures and . items' being pre*140sented, and, as submitted to tbe jury, presented many disputed questions of fact, and it seems to tbe Court tbat tbe amount arrived at showed tbat tbe jury very carefully considered every item of the case. Tbe Court also feels that tbe jury were justified in returning the verdict and approves tbe same.
For Plaintiff: Wilson, Churchill & Curtis.
.For Defendant: McGovern & Slat-tery.
Motion for a new trial denied.